DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 2/16/2021 in which claims 1-43, 48, 53, and 59 have been canceled, claims 44-47, 49-52, 54, 58, and 60-63 have been amended.  Thus, the claims 44-47, 49-52, 54-58, and 60-63 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 54-58 and 60-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of authorizing a financial transaction without significantly more. 
Claim 54 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 54 recites a series of steps, e.g., receiving a financial account card into a slot of the mobile phone; reading card data from the financial account card, wherein the card data comprises identifying information of an owner of the financial account card; storing the card data in a memory within the mobile phone; receiving a request to authorize a financial transaction using the stored card data; determining by a sensor within the mobile phone whether the financial account card is stored in the mobile phone; requesting identifying information from an individual associated with the requested authorization in response to determining that the financial account card is not stored in the mobile phone; authorizing the financial transaction if the identifying information corresponds with the stored card data or if the financial account card is stored in the mobile phone and transmitting, to a point-of –sale terminal, the stored card data if the financial account card is stored in the mobile phone or the Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a mobile phone, memory within the mobile phone, a sensor within the mobile phone, and a point-of-sale terminal result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional limitations are no more than mere instructions to apply the exception using a generic computer component.  Thus, the additional elements of a mobile phone, memory within the mobile phone, a sensor within the mobile phone, and a point-of-sale terminal are recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements (Step 2A Prong 2: NO).
The claim 54 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a mobile phone, memory within the mobile phone, a sensor within the mobile phone, and a point-of-sale terminal are all recited at a high level of generality in that it results in no more than simply applying the exception in a generic computer environment.  The additional elements when considered separately and as an ordered combination, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 54 is not patent eligible.
Dependent claims 55-58 and 60-63 further define the abstract idea that is present in the independent claim 54, thus correspond to a Certain Methods of Organizing Human Activity, and hence 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 44, 47, 49-50, 52, 54-58, and 61-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesselaire, US Patent Application No. 2004/0236693 in view of Sandberg-Diment, US Patent Application No. 2006/0018450.

one or more processors (Fig. 1, [0016]);
at least one slot configured, at a location on the mobile phone, to receive and store a financial account card (Fig. 1, [0016]-[0017]), 
wherein the at least one slot is configured to read card data (Fig. 1, [0016]);
a sensor (Fig. 1, [0016]);
a memory for storing card data ([0022]);
an input device configured to receive identifying information (Fig. 1, [0018], keypad KB); and
a transmission device in communication with the memory ([0004]);
wherein the sensor is configured to determine whether a financial card associated with stored card data is stored in the mobile phone ([0031]);
wherein the one or more processors are configured to request identifying information from the input device if the financial account card is not stored in the mobile phone; and
wherein the transmission device is configured to transmit, to a point-of-sale terminal, the stored card data if the financial account card is stored in the mobile phone or the requested identifying information corresponds with the stored card data ([0008], [0011], [0016], [0031]-[0036]).
Quesselaire does not specifically disclose
wherein the one or more processors are configured to request identifying information from the input device if the financial account card is not stored in the mobile phone.
However, Sandberg-Diment discloses
wherein the one or more processors are configured to request identifying information from the input device if the financial account card is not stored in the mobile phone ([0021]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire to include the manually entering the account number of a credit card disclosure of Sandberg-Diment.  The motivation for combining these references would have been to process a transaction over a phone.
	Regarding claim 47, Quesselaire discloses a display device configured to display the stored card data (Fig. 1, [0005])
Regarding claim 49, Quesselaire discloses wherein the identifying information that the input device is configured to receive comprises a Personal Identification Number (PIN) or biometric information or both ([0038]).
Regarding claim 50, Quesselaire discloses where the transmission device comprises a radio frequency identification (RFID) device ([0020], [0022]).
Regarding claim 52, Sandberg-Diment discloses wherein the one or more processors are configured to request a selection of a financial account card with which to authorize the financial transaction ([0011], [0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire to include the selection of a credit card disclosure of Sandberg-Diment.  The motivation for combining these references would have been to allow user to select a card when making a payment for a transaction.
Regarding claim 55, Quesselaire discloses wherein reading card data from the financial account card comprises reading card data with a magnetic stripe reader or a smart card reader ([0016]).
Regarding claim 61, Sandberg-Diment discloses
determining by the sensor within the mobile phone whether the first financial account card or the second financial account card is stored in the mobile phone (Fig. 3, [0021]-0023]);
authorizing use of the first financial account card if it is determined to be stored in the mobile phone (Fig. 3, [0021]-[0023]); and
authorizing use of the second financial account card if the first financial account card is not stored in the mobile phone if the second financial account card is stored in the mobile phone (Fig. 3, [0021]-[0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire to include the use of credit card disclosure of Sandberg-Diment.  The motivation for combining these references would have been to make use of multiple cards when processing a transaction.
Regarding claim 62, Sandberg-Diment discloses 
determining by the sensor within the mobile phone whether the first financial account card or the second financial card is stored in the mobile phone (Fig. 3, [0021]-[0024]);
in response to determining that neither the first financial account card not the second financial account card is stored in the mobile phone ([0011]);
requesting a selecting of a financial account card with which to authorize the financial transaction from a display of the mobile phone ([0011], [0021]);
requesting identifying information from an individual associated with the requested authorization ([0011], [0021]); and
authorizing the financial transaction if the identifying information corresponds with the store card data of the selected financial account card ([0011], [0021]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire to include the plurality of credit card disclosure of Sandberg-Diment.  The motivation for combining these references would have been to process the transaction.
Regarding claim 63, Sandberg-Diment discloses
receiving a selection of a financial account card with which to authorize the financial transaction ([0011], [0021]);
determining by the sensor within the mobile phone whether the selected financial account card is stored in the mobile phone ([0021]);
requesting identifying information from an individual associated with the requested authorization in response to determining that the selected financial account card is not stored in the mobile phone ([0021], [0024]); and
authorizing the financial transaction if the identifying information corresponds with the stored card data for the selected financial account card or if the selected financial account card is stored in the mobile phone ([0021]-[0023]).
determining by the sensor within the wireless device whether the selected financial account card is stored ([0021]-[0024]);
authorizing the financial transaction if the identifying information corresponds with the stored card data for the selected financial account card or if the selected financial account card is stored ([0021]-[0024]).
Quesselaire discloses
determining by the sensor within the mobile phone whether the selected financial account card is stored (Fig. 1, [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire to include the credit card  disclosure of Sandberg-Diment.  The motivation for combining these references would have been to process the transaction.
Claims 54 and 56-58 are substantially similar to claims 44, 49, and 52 and hence rejected on similar grounds.
Claims 45, 46, 48, 51, and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesselaire, US Patent Application No. 2004/0236693 in view of Sandberg-Diment, US Patent Application No. 2006/0018450 in view of Kangasundram et al., US Patent Application No. 2005/0199718.
Regarding claim 45, Kangasundram discloses wherein the at least one slot comprises a plurality of slots, wherein a first slot of the plurality of slots is the slot configured to read card data ([0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processing of a transaction disclosure of Quesselaire and Sandberg-Diment to include a device, which can accommodate plurality of cards disclosure of Kangasundram.  The motivation for combining these references would have been to provide a choice to a user to select a particular card when making a purchase.
Regarding claim 46, Kangasundram discloses wherein the at least one slot comprises a plurality of slots, wherein each of the plurality of slots is a slot configured to read card data ([0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processing of a transaction disclosure of Quesselaire and Sandberg-Diment to include a device, which can accommodate plurality of cards disclosure of Kangasundram.  The motivation for combining these references would have been to provide a choice to a user to select a particular card when making a purchase.
Regarding claim 51, Kangasundram discloses wherein the at least one slot comprises a plurality of slots, wherein: 
each of the plurality of slots is configured to receive and store a financial account card ([0003]); and
Quesselaire discloses
at least one of the plurality of slots is configured to read card data from the financial account card ([0016], Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processing of a transaction disclosure of Quesselaire and Sandberg-Diment to include a device, which can accommodate plurality of cards disclosure of Kangasundram.  The motivation for combining these references would have been to provide a choice to a user to select a particular card when making a purchase.
Regarding claim 60, Kangasundram discloses receiving a second financial account card into a second slot of the mobile phone ([0003]);
reading second card data from the second financial account card ([0003]).
Sandberg-Diment discloses
financial account ([0021])
the mobile phone ([0021]).
storing the second card data in the memory within the mobile phone ([0011]); and
receiving a request to authorize a financial transaction using the mobile phone ([0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processing of a transaction disclosure of Quesselaire and Sandberg-Diment to include a device, which can accommodate plurality of cards disclosure of Kangasundram.  The motivation for combining these references would have been to provide a choice to a user to select a particular card when making a purchase.
Response to Arguments
Applicant's arguments filed dated 2/16/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims under 35 U.S.C. 101, Applicant states that the claims relate to a technical solution to a technical problem.
Examiner respectfully disagrees and notes that if the POS does not accept RFID devices, then how does mobile device communicate with POS device.  Does mobile device use RFID transmission when processing a transaction.  If it does, then with whom (server, POS, etc.) does the mobile device communicate via RFID.  It is unclear as to how the claimed invention provides a technical solution to a technical problem, when the merchant does not have RF reader capabilities.
Applicant also states that these unconventional, technical features have not been “proven by clear and convincing evidence”, Berkheimer Memo at page 12, as no evidence of these features has been provided and the rejection has not been expressly supported in writing with evidence.  The cited references describe an ATM machine (Boothroyd), a mobile phone without a slot (Sandberg-Diment), and a slot machine (Hendrick).  None of the references show or suggest a mobile phone with a slot for receiving a financial card.
Examiner notes that the rejection does not identify any limitations that fall within the Berkheimer.  Moreover, Applicant’s arguments are moot in view of new grounds of rejection based on Quesselaire.
With respect to the rejection of claims 44, 51 and 54, Applicant’s arguments are moot in view of new ground of rejection presented in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693